Name: Commission Regulation (EEC) No 850/91 of 5 April 1991 adopting interim protective measures in so far as concerns Spain in regard to applications for STM licences coming from the Community of Ten for milk and milk products lodged between 25 and 29 March 1991
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 6. 4. 91 Official Journal of the European Communities No L 86/9 COMMISSION REGULATION (EEC) No 850/91 of 5 April 1991 adopting interim protective measures in so far as concerns Spain in regard to applications for STM licences coming from the Community of Ten for milk and milk products lodged between 25 and 29 March 1991 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 85 ( 1 ) thereof, Whereas Commission Regulation (EEC) No 608/86 ( ¢) laying down detailed rules for applying the supplementary trade mechanism to milk products imported into Spain from the Community of Ten and from Portugal, as last amended by Regulation (EEC) No 334/91 (2), fixes the indicative ceilings for milk sector products for 1991 and splits these up into monthly ceilings ; Whereas applications for STM licences in the Community of Ten for cheese of categories 5 and 6 lodged between 25 and 29 March 1991 relate to quantities higher than the ceiling set for the second quarter ; Whereas Article 85 ( 1 ) of the Act of Accession states that the Commission may take interim protective measures necessary by an emergency procedure where the situation indicates that the initiative ceiling will be attained or exceeded ; whereas to this it is necessary, as an interim protective measure, in view of the number of requests, for the products concerned and only for the Community of Ten, to issue licences up to a percentage of the quantities applied for categories 5 and 6 and to suspend all further issuing of licences for the products in question, HAS ADOPTED THIS REGULATION : ' Article 1 1 . Applications for STM licences as referred to in Regulation (EEC) No 606/86, lodged between 25 and 29 March 1991 for the Community of Ten and lodged with the Commission, for milk products falling within :  category 5 of CN code ex 0406 are hereby accepted up to a percentage of 70,76 % ,  category 6 of CN code ex 0406 are hereby accepted up to a percentage of 20,57 % . 2. The issuing of STM licences in the Community of Ten is hereby provisionally suspended for products falling within categories 5 and 6 above the percentages referred to in paragraph 1 . Article 2 This Regulation shall enter into force on 6 April 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 5 April 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 58, 1 . 3 . 1986, p. 28 . (2 OJ No L 39, 13 . 2. 1991 , p. 15 .